DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
	Claim 4 is interpreted to be a functional claim since the at least one shoe in claim 1 is a part of functional language and the at least one shoe in claim 1 is never positively claimed. 
  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4, 6-7, 12 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 2 recites the limitation "said shoe holder" in line 1 of the claim.  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required.
Claim 3 recites the limitation "said shoe holder" in line 1 of the claim.  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required.


	Regarding claim 4, the following phrase “said shoe” in claim 4 is unclear because claim one claims “at least one shoe” which may be more than one shoe. Appropriate correction is required. 

	Regarding claim 6, the phrase “configured to clap said at least one shoe” is unclear and confusing. Does the applicant mean: configured to clamp said at least one shoe? Appropriate correction is required.

	Regarding claim 7, the following limitation “said door said pivot” is unclear and confusing. Appropriate correction is required.

	Regarding claim 12, the following limitation “said two flex arms are squeezed” appears to be a method step claimed within an apparatus claim. Appropriate correction is required.

Claim 20 recites the limitation "said wall mount housing" in line 1 of the claim.  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 17-18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mannor 2007/0095614.

Regarding claim 1, Mannor discloses an adjustable tree seat (Fig 1) that is capable of being used as a shoe holder organizer comprising:

a wall mount bracket (Fig 1, #10 & #18) that is configured to or capable of being secured onto a wall, door or other flat surface;
a cushion (Fig 2, #26) [0012] secured onto the wall mount bracket (Fig 1, #10 & #18);
a door (Figs 1 & 2, #30) that pivots on said wall mount bracket (Fig 1, #10 & #18) with a flexible strap (Fig 1, #32) that extends from said door (Figs 1 & 2, #30) to said wall mount bracket (Fig 1, #10 & #18) [0013], and
said cushion (Fig 2, #26) is configured to move on said wall mount bracket (Fig 1, #10 & #18), and wherein said shoe holder organizer is configured to or capable of retaining at least one shoe thereon.

Regarding claim 2, as best understood, Mannor discloses the shoe holder organizer wherein said shoe holder (Fig 1) is configured to or capable of retaining said at least one shoe between said cushion (Fig 2, #26) and said flexible strip (Fig 1, #32).

Regarding claim 3, as best understood, Mannor discloses the shoe holder organizer wherein said shoe holder (Fig 1) is configured to or capable of retaining said at least one shoe on said flexible strip (Fig 1, #32).

Regarding claim 4, as best understood, Mannor discloses the shoe holder organizer wherein said shoe is a high-heel shoe (Claim 4 is a functional limitation since the at least one shoe is never positively claimed).

Regarding claim 5, Mannor discloses the shoe holder organizer wherein the shoe holder organizer (Fig 1) is configured to or capable of holding said at least one shoe in a closed position where a heel of said at least one shoe sits on said cushion (Fig 2, #26).

Regarding claim 6, as best understood, Mannor discloses the shoe holder organizer wherein said cushion (Fig 2, #26) is configured to or capable of clapping or clamping said at least one shoe on said flexible strap (Fig 1, #32) when said door (Fig 1, #30) is pivoted in and open configuration.

Regarding claim 7, as best understood, Mannor discloses the shoe holder organizer wherein said flexible strap (Fig 1, #32) limits an angle of said door (Fig 1, #30) said pivot.

Regarding claim 17, Mannor discloses the shoe holder organizer wherein said flexible strap (Fig 1, #32) is removable from said shoe holder organizer.

Regarding claim 18, Mannor discloses the shoe holder organizer wherein said flexible strap (Fig 1, #32) is configured to or capable of folding into said wall mount bracket (Fig 1, #10 & #18) behind said door (Fig 1, #30).

Regarding claim 20, as best understood, Mannor discloses the shoe holder organizer wherein said wall mount housing (Fig 1, #10 & #18) and said door (Fig 1, #30) are configured to stretch said flexible strap (Fig 1, #32) in a horizontal orientation.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Mannor 2007/0095614 in view of Bargen 1,583,646.

Regarding claim 8, Mannor has been discussed above but does not explicitly teach the shoe holder organizer wherein said wall mount further includes two columns of a plurality of teeth (claim 8); wherein said cushion includes a two flex arms where each of said two flex arm have tabs (claim 9); wherein said tabs are configured to engage in said plurality of teeth to limit movement of said cushion (claim 10).

Bargen discloses an adjustable seat that is capable of being used as a shoe holder organizer comprising a seat (annotated Fig 1 below) & (Fig 3, #18) and a wall mount (Fig 1, #11); wherein said wall mount (Fig 1, #11) further includes two columns (Fig 3, #15) of a plurality of teeth (Fig 3, #15) (claim 8); wherein said seat (annotated Fig 1 below) & (Fig 3, #18) includes a two flex arms (annotated Fig 3 below) (For clarification the claim does not require the arm to be flexible, further the examiner maintains that the arms (annotated Fig 3 below) of Bargen are capable of flexing under various condition such a substantial amount of heat or force), where each of said two flex arm (annotated Fig 3 below) have tabs (Fig 5, #20) (claim 9); wherein said tabs (Fig 5, #20) are configured to engage in said plurality of teeth (Fig 3, #15) to limit movement of said seat (annotated Fig 1 below) & (Fig 3, #18) (claim 10).


    PNG
    media_image1.png
    791
    754
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    663
    1027
    media_image2.png
    Greyscale


It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to replace the vertical adjustment means (Mannor, Fig 2, #22 & #24) (Mannor, [0011]) of Manor with flex arms (Bargen, annotated Fig 3 above) having tabs (Bargen, Fig 5, #20) and two columns of teeth (Bargen, Fig 3, #15) as taught by Bargen because the substitution of one known vertical adjustment means for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

Regarding claim 11, modified Mannor discloses the shoe holder wherein said cushion (Mannor, Fig 2, #26) is configured to or capable of clamping a heel of a shoe on said flexible strap (Mannor, Fig 1, #32).

Regarding claim 12, as best understood, modified Mannor discloses the shoe holder organizer wherein said two flex arms (Bargen, annotated Fig 3 above) are configured to be or capable of being squeezed to disengage said tabs (Bargen, Fig 5, #20) from said plurality of teeth (Bargen, Fig 3, #15) (For clarification the examiner maintains that the arms (annotated Fig 3 below) of Bargen are capable of being squeezed (gripped tightly and lifted to disengage said tabs form said teeth).

Claims 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Mannor 2007/0095614 in view of Klein 4,856,206.

Regarding claim 13, Mannor has been discussed above but does not explicitly teach wherein at least one side of said door has tab stops that are configured to temporally engage in detents in said wall mount bracket to retain said door in fixed positions.

Klein teaches that it is old and well known in the art for a pivotal door (Fig 3, #30) to have at least one side (Fig 3, #42) that has a tab stop (Fig 3, #44) that is configured to temporally engage in a detent (Fig 3, #46) in a wall mount bracket (Fig 3, #16) to retain said door (Fig 3, #30) in fixed positions.

	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to attach a tab or tab stop (Klein, Fig 3, #44) to the door (Mannor, Figs 1 & 2, #30) of Mannor and attach a dent (Klein, Fig 3, #46) to the wall mount bracket (Mannor, Fig 1, #10 & #18) to retain or lock the door (Mannor, Figs 1 & 2, #30) of Mannor in fixed positions for storage as taught by Klein.

It also would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to attach an additional second tab stop (Klein, Fig 3, #44) of Klein to the door (Mannor, Figs 1 & 2, #30) of Mannor and attach an additional second dent (Klein, Fig 3, #46) to the wall mount bracket (Mannor, Fig 1, #10 & #18) of Mannor since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.
Regarding claim 19, modified Mannor discloses the shoe holder organizer wherein said door (Mannor, Figs 1 & 2, #30) further includes a finger tab (Klein, Fig 3, #44).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Mannor 2007/0095614 in view of Campbell 3,173,826.

Regarding claim 15, Mannor has been discussed above but does not explicitly teach wherein the shoe holder organizer further includes an adhesive wall mounting cushion.
Campbell teaches that it is old and well known in the art to use an adhesive wall mounting cushion (Figs 1 & 4, #10) to protect a wall or support structure (Fig 4, #28) from being damaged from objects such as chairs (Fig 4, #26) that are near the wall or support structure (Fig 4, #28).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to place an adhesive wall mounting cushion (Campbell, Figs 1 & 4, #10) between the support structure (Mannor, Fig 1, #12) of Mannor and the shoe holder organizer (Mannor, Fig 3) of Mannor in order to protect the support structure (Mannor, Fig 1, #12) of Mannor from being damaged by the shoe holder organizer (Mannor, Fig 3) of Mannor.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Mannor 2007/0095614 and Campbell 3,173,826; and further in view of Luhmann 6,680,096.

Regarding claim 16, modified Mannor discloses the shoe holder organizer wherein the adhesive wall mounting cushion (Campbell, Figs 1 & 4, #10) is configured to be pulled off the wall or support structure (Campbell, Fig 4, #28) (Campbell, col 3, lines 28-31).

Modified Mannor has been discussed above but does not explicitly teach the shoe holder organizer further includes a pull strip.

	Luhmann teaches that it is old and well known in the art for an adhesive strip (Fig 1, #2) to comprises a pull strip tab (Fig 1, #1). 

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to attach a pull strip tab (Luhmann, Fig 1, #1) to the adhesive wall mounting cushion (Campbell, Figs 1 & 4, #10) of modified Mannor in order to more easily remove the adhesive wall mounting cushion (Campbell, Figs 1 & 4, #10) of modified Mannor from the support structure (Mannor, Fig 1, #12) and/or shoe holder organizer (Mannor, Fig 3).

Allowable Subject Matter
Claim 14 is allowed.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVIN K BARNETT whose telephone number is (571)270-1159. The examiner can normally be reached Monday-Friday 11am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEVIN K BARNETT/Primary Examiner, Art Unit 3631